State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 5, 2015                   520196
________________________________

In the Matter of JEROME
   NISBETT,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Clark, JJ.

                             __________


     Jerome Nisbett, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Cahill, J.),
entered November 26, 2014 in Ulster County, which, in a
proceeding pursuant to CPLR article 78, granted respondent's
motion to dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. Respondent
moved to dismiss the petition on the ground that the proceeding
was not commenced within the four-month statute of limitations
pursuant to CPLR 217 (1). Supreme Court granted the motion and
petitioner now appeals.

      We affirm. Petitioner acknowledges that he was notified on
April 11, 2014 that the determination had been administratively
                              -2-                  520196

affirmed. The record establishes that the petition was not filed
until September 4, 2014. Given that the instant proceeding was
not commenced within the applicable four-month statute of
limitations (see CPLR 217 [1]), Supreme Court properly dismissed
the petition as time-barred (see Matter of Stevenson v Prack, 120
AD3d 1465, 1466 [2014]).

     Peters, P.J., Garry, Egan Jr. and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court